DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed 08/30/2022, with claims 1-20,  35-46 and 51-55 are pending, with claims 21-34 and 47-50 being canceled. 	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/30/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
In light of the current amendments, the 101 rejections for claims 1-20,  35-46 and 51-55 has been withdrawn.
Response to Arguments
Applicant’s arguments with respect to claims 1, 35, and 51 have been considered but are moot because the new ground of rejection for these claims does not rely on the cited sections of the Shattil reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-8, 10-14, 16-20, 35-41, 44-46, 51, 53 and 55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al, US 2019/0174149 hereinafter, Zhang. 
As per claim 1.  Zhang teaches a method performed by a computing system for identifying, for a swarm of vehicles that includes a leader vehicle and a set of one or more follower vehicles, travel paths through a travel volume having empty locations and object locations, the method comprising: 
for each pair of empty locations of the travel volume, calculating an environmental measure associated with traveling between the empty locations, the environmental measure being based on object locations near the pair of empty locations (see para. 60, 61, 79, 84-86, 120 which teaches the plurality of UAVs traveling through 3D spatial points [e.g. a plurality of empty pair of locations/travel volume/occupancy grid], see para. 50, 101, 121, 128 which teaches the absence of obstacles along a flight path of the UAV); 
determining a leader travel path for the leader vehicle of the swarm to travel from a leader location to a target location based on the environmental measures (Zhang: see para. 101); 
for each pair of a follower location of a follower vehicle and an empty neighbor location, calculating a relational measure for the follower vehicle associated with traveling from the follower location to the empty neighbor location, the relational measure associated with traveling from the follower location to the empty neighbor location being based on maintaining a positional relationship with the leader vehicle based on the leader travel path (Zhang: see para. 14 teaches that the master/leader vehicle is configured to control a flight path of each slave/follower UAV, while para. 60-61 teaches “positional goal may include a predetermined distance between the UAVs. TI1e positional goal may include a predetermined attitude and/or orientation of the UAVs relative to one another. The UAVs may be operated such that UAVs move in a predetermined formation. For example, the UAVs may be aligned relative to one another in the predetermined formation. The UAVs may follow a plurality of predetermined trajectories when moving in the predetermined formation. Along with Para. 91 reads on this limitation); 
for each follower vehicle of the set of one or more follower vehicles, identifying a follower travel path for the follower vehicle to follow the leader vehicle based on the environmental measures and the relational measures (Zhang: see para. 75 teaches environmental measures while para. 119 teaches relational measure); and 
for at least one follower vehicle of the set of one or more follower vehicles, providing a corresponding identified follower travel path for the follower vehicle to a flight controller system to control a flight path of the follower vehicle (see FIG. 3-5  and para. 101).  

As per claim 3. Zhang discloses the method of claim 1, and further teaches wherein the swarm travels through a travel volume of voxels with each location being at the center of a voxel (see para. 84 teaches this limitation as such—“The position of the UAV may be located at the center of the occupancy grid.”).  

As per claim 4. Zhang discloses the method of claim 1, and further comprising: 
specifying as a leader travel direction the direction along the leader travel path; and for each of the follower vehicles, specifying as a follower travel direction the direction along the follower travel path for that follower vehicle (see at least para. 271-272 which teaches direction of motion).  

As per claim 5. Zhang discloses the method of claim 1, and further teaches wherein the environmental measures are based on locations of objects that the vehicles are to avoid (see para. 252 which teaches collision avoidance).  

As per claim 6. Zhang discloses the method of claim 5, and further teaches wherein the environmental measures associated with stationary vehicles are calculated prior to travel (para. 101 teaches the map of the environment with the present of obstacle along the navigation path) and the environmental measures associated with moving vehicles are calculated during travel (para. 119 teaches positional goal between the UAV which read on this element ).  

As per claim 7. Zhang discloses the method of claim 1, and further teaches wherein the environmental measures are selected from a set consisting of a distance transform measure, an object density measure, and a zone permeability measure (para. 104-105 teaches formation/distance transform measure and para. 241 teaches a population density. Also, para. 49 teaches a set of operational data).  

As per claim 8. Zhang discloses the method of claim 1, and further teaches wherein relational measures are selected from a set consisting of an easting separation measure, a northing separation measure, a height separation measure, a distance separation measure, an azimuth separation measure, and an elevation angle separation measure (see at least para. 255 here a set of flight regulations are taught).  

As per claim 10. Zhang discloses the method of claim 8, and further teaches wherein calculation of the relational measures and determination of the travel paths are performed at regular time intervals during travel of the swarm (para. 192 teaches flight response measure over a period of time/time intervals.).  

As per claim 11. Zhang discloses the method of claim 1, wherein calculation of the environmental measures associated with moving objects is performed at regular time intervals during travel of the swarm (see para. 191-192 which reads on this element).  

As per claim 12. Zhang discloses the method of claim 10, and further teaches wherein the regular time interval is adjusted based on risk tolerance of a vehicle colliding with an object (para. 252 teaches about collision avoidance while para. 191-192 which reads time interval). 

As per claim 13. Zhang discloses the method of claim 10,  and further teaches 
wherein each vehicle of the swarm determines its travel path during each time interval (para. 101 teaches waypoints are adjust which happen during flight and 191-192 read on the time interval).  

As per claim 14. Zhang discloses the method of claim 13, and further teaches wherein the leader vehicle of the swarm determines the leader travel path during each time interval (see para. 127 along with 191-192 which reads on this limitation).  
As per claim 16.  Zhang discloses the method of claim 1, and further teaches wherein some environmental cost measures are updated based on locations of objects that are within a specified remote distance of the current vehicle location (see para. 93—which teaches this limitation as such—“The environmental information may include distances of the UAV from various objects in the environment, as well as distances between objects within the environment.”).
As per claim 17. Zhang discloses the method of claim 16, and further teaches wherein the remote distance is adjusted based on risk tolerance of a vehicle colliding with an object (para. 252 teaches about collision avoidance).  

As per claim 18. Zhang teaches the method of claim 1, and further teaches wherein the swarm is a leader swarm and a follower swarm of vehicles follows the leader swarm and wherein a leader vehicle of the follower swarm follows a designated vehicle in the leader swarm (see at least para. 101-102 which read on this limitation).  

As per claim 19. Zhang teaches the method of claim 18, further teaches comprising calculating relational measures for the leader vehicle of the follower swarm associated with traveling from a leader location of the follower swarm to a neighboring location, the relational measures based on the leader vehicle of the follower swam following the travel path of a designated leader vehicle from the leader swarm (Zhang: see para. 14 teaches that the master/leader vehicle is configured to control a flight path of each slave/follower UAV, while para. 60-61 teaches “positional goal may include a predetermined distance between the UAVs. TI1e positional goal may include a predetermined attitude and/or orientation of the UAVs relative to one another. The UAVs may be operated such that UAVs move in a predetermined formation. For example, the UAVs may be aligned relative to one another in the predetermined formation. The UAVs may follow a plurality of predetermined trajectories when moving in the predetermined formation. Along with Para. 91 reads on this limitation).  

As per claim 20. Zhang discloses the method of claim 1, and further teaches comprising directing each vehicle to travel in the direction of its travel direction (see at least para. 271-272 which teaches direction of motion).  
  
As per claim 35. Claim 35 is the computing system that performs the method of claim 1; therefore, claim 35 is rejected under the same rationale as claim 1.  

As per claim 38. Zhang teaches the computing system of claim 35, and further teaches wherein the environmental costs are based on object locations of objects that the vehicles are to avoid (see para. 252 which teaches collision avoidance).  

As per claim 39. Zhang teaches the computing system of claim 35, and further teaches wherein the environmental costs associated with stationary vehicles are calculated prior to travel and the environmental costs associated with moving vehicles are calculated during travel (para. 101 teaches the map of the environment with the present of obstacle along the navigation path and para. 119 teaches positional goal between the UAV which read on this element).  

As per claim 40. Zhang teaches the computing system of claim 35, and further teaches wherein the environmental costs are calculated based on environmental measures selected from a group consisting of a transform distance measure, an object density measure, and a zone permeability measure (para. 104-105 teaches formation/distance transform measure and para. 241 teaches a population density. Also, para. 49 teaches a set of operational data).  

As per claim 41. The computing system of claim 35, wherein the relational costs are calculated based on relational measures selected from a group consisting of an easting separation measure, a northing separation measure, a height separation measure, a distance separation measure, an azimuth separation measure, and an elevation angle separation measure (see at least para. 255 here a set of flight regulations are taught).  

As per claim 44. Zhang discloses the computing system of claim 43, and further teaches wherein each vehicle of the swarm includes a computer-readable storage medium and a processor and wherein the computer-executable instructions, when executed by the processor of a vehicle, identify a travel path for the vehicle during each time interval (para. 101 teaches waypoints are adjust which happen during flight and 191-192 read on the time interval).  

As per claim 45. Zhang discloses the computing system of claim 44, and further teaches wherein the computer-executable instructions, when executed by the processor of the leader vehicle and the follower vehicles of the swarm, determine the leader travel path during each time interval (see para. 127 along with 191-192 which reads on this limitation).  

As per claim 46. Zhang discloses the computing system of claim 35, and further teaches wherein the swarm is a leader swarm and a follower swarm of vehicles follows the leader swarm, and wherein a leader vehicle of the follower swarm follows a designated leader vehicle of the leader swarm (see at least para. 101-102 which read on this limitation).    
  
As per claim 51. Zhang teaches a method performed by a computing system for identifying a travel path for a follower vehicle to follow a leader vehicle through a travel volume of voxels, the method comprising: 
calculating an environmental cost associated with traveling from each of a plurality of empty voxels to empty neighbor voxels (see para. 50, 101, 121, 128 which teaches the absence of obstacles along a flight path of the UAV); 
calculating a relational cost associated with traveling from the follower voxel to empty neighbor voxels (see para. 60, 61, 79, 84-86, 120 which teaches the plurality of UAVs traveling through 3D spatial points [e.g. a plurality of empty pair of locations/travel volume/occupancy grid]); 
identifying a follower travel path for the follower vehicle based on the environmental cost and the relational cost (see para. 93—which teaches this limitation as such—“The environmental information may include distances of the UAV from various objects in the environment, as well as distances between objects within the environment.”); and 
directing the follower vehicle to travel along the follower travel path (see at least para. 271-272 which teaches direction of motion).  

As per claim 53. Zhang discloses the method of claim 51, and further teaches wherein the calculating of the environmental cost, the calculating of the relational cost, the identifying of the follower travel path, and the directing of the follower vehicle are performed at time intervals (see para. 191-192 which reads on this element).  
As per claim 55. Zhang discloses the method of claim 51, and further teaches wherein the environmental cost is based on cost of avoiding object voxels that contain an object (see para. 252 which teaches collision avoidance).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 36-37, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Geisberger, US 2014/0200807. 

As per claim 2. Zhang teaches the method of claim 1; however, Zhang is silent on a minimal cost path algorithm. Yet, Geisberger teaches wherein the identifying of a travel path comprises applying a minimal cost path algorithm to a cost graph for traveling from any location to a specific destination location, where vertices represent locations, edges between vertices represent that the locations of the vertices are neighbors, and costs derived from the environmental measures are associated with the edges (see at least para. 4).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Geisberger with the invention Zhang because such combination will provide optimal routes between locations while considering real-time traffic data (para. 15, Geisberger).

As per claim 37. Zhang discloses the computing system of claim 36 as rejected; however, Zhang is silent on specifying that the taught algorithms includes the Dijkstra algorithm. Yet Geisberger teaches wherein the minimal cost path algorithm employs a Dijkstra algorithm (Geisberger: see at least para. 4). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Geisberger with the invention Zhang because such combination will provide optimal routes between locations while considering real-time traffic data (para. 15, Geisberger).

As per claim 36. Claim 36 is the computing system that performs the method of claim 2; therefore, claim 36 is rejected under the same rationale as claim 2.

As per claim 52. Claim 52 is a method similar to the method of claim 2; therefore, claim 52 is rejected under the same rationale as claim 2.
 
Claims 9 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Estkowski et al., US 2005/0216181 hereinafter, Estkowski.

As per claim 9. Zhang discloses the method of claim 8; however, Zhang is silent of teaching probability density functions. Yet, Estkowski teaches wherein the relational measures are treated as random variables governed by probability density functions (see at least para. 30-36 which teaches probability density functions).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Estkowski with the invention Zhang because such provide constraints on the path in which  the output paths would satisfy the constraints (see para. 8, Estkowski).

As per claim 42. Zhang discloses the computing system of claim 35; however, Zhang is silent probability density functions. Yet, Estkowski teaches wherein the relational costs are treated as random variables governed by probability density functions (see at least para. 30-36 which teaches probability density functions). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Estkowski with the invention Zhang because such provide constraints on the path in which  the output paths would satisfy the constraints (see para. 8, Estkowski).

Claims  15, 43 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of  Hung, Shao-Ming, and Sidney N. Givigi. "A Q-learning approach to flocking with UAVs in a stochastic environment." hereinafter “Hung”

As per claim 15. Zhang discloses the method of claim 14; however, Zhang is silent on wherein each follower vehicle calculates its relational costs during each time interval. Yet, Hung teaches wherein each follower vehicle calculates its relational costs during each time interval (Hung teaches relational cost on pg. 188, col. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hung with the invention Zhang because such combination would provide a realistic means for operating in the physical world (see pg. 196, Hung)

As per claim 43. Claim 43 is the computing system that performs the method of claim 15; therefore, claim 43 is rejected under the same rationale as claim 15.

As per claim 54. Claim 54 is a method similar to the method of claim 15; therefore, claim 54 is rejected under the same rationale as claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661